Citation Nr: 0009768	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $6,122.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1967.  

This matter arises from various decisions rendered since 
August 1996 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Togus, Maine.  In 
the aggregate, these held that collection of the indebtedness 
at issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran applied for VA improved disability pension 
benefits in July 1992; by rating decision dated July 20, 
1992, he was granted such benefits.  His monetary benefits 
began effective August 1, 1992.  

2.  On an eligibility verification report (EVR) submitted by 
the veteran in August 1993, he indicated that he and his wife 
received no income except for his VA pension benefits.  Based 
upon that information, he was awarded the maximum benefit 
payable for a veteran with a spouse and who is not entitled 
to any form of special monthly pension.

3.  As the result of an income verification match, it was 
discovered that the veteran's spouse had earnings and 
unemployment benefits totaling $6,127 for calendar year 1993; 
the veteran's pension was adjusted accordingly, and the 
overpayment at issue ensued.  

4.  Because he failed to promptly notify VA of his wife's 
income, the veteran was at fault in the creation of the 
overpayment at issue.  

5.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.  

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.  

7.  The appellant's failure to make restitution would result 
in his unfair financial gain.

8.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
disability pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $6,122 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed, and that the case is 
ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  

The Board notes that the appellant has not questioned the 
validity of the 

indebtedness at issue; instead, his contentions address his 
relative degree of fault in the creation of the debt.  
Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the RO considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a).  

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-à-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of the income received by his spouse 
during 1993; this was in the form of earnings and 
unemployment benefits.  The veteran contends that he was 
unaware that this information had not been timely reported 
because, as he testified at his personal 

hearing before a hearing officer, his wife took care of the 
family's paperwork.  He indicates that, as such, he was not 
at fault in the debt's creation.  However, although the 
veteran claims to have no knowledge regarding the 
circumstances which led to the overpayment at issue, the 
record indicates that he was informed of the necessity to 
report the changes in his income as promptly as possible; 
This was included in an attachment to a letter sent to him in 
February 1993.  Although the veteran suffers from a mixed 
personality disorder, there is no indication that he 
otherwise is incapable of understanding these requirements.  
Thus, the veteran was both on notice that he had a duty to 
notify VA of any changes in his family's income, and was in a 
position to do so in a timely manner.  Despite this, it was 
only as the result of an income verification match that VA 
discovered that the veteran's wife had countable income 
during 1993.  Under the circumstances, the Board is compelled 
to conclude that the veteran was at fault in the creation of 
the indebtedness.  Conversely, the record indicates that the 
RO acted promptly to adjust the veteran's monetary benefits 
upon being informed that the appellant's wife had additional 
income.  Thus, VA was without fault in the creation of the 
debt.  

Notwithstanding the appellant's relative degree of fault in 
the debt's creation, the more pressing question is whether 
its collection would subject him to economic hardship by 
depriving him of life's basic necessities.  The appellant 
contends that it would, given his inability to work and his 
limited income.  On VA Form 20-5655, Financial Status Report, 
submitted by the veteran in August 1998, he indicated that 
his monthly income totaled $622 and that his monthly expenses 
totaled $620.  However, at his personal hearing, the veteran 
testified that he lives with his mother, that the house is 
paid for, and that back taxes owed tended to be the primary 
expense associated with the dwelling.  The veteran indicated 
that his mother was receiving Social Security benefits, but 
that he was contributing toward the cost of the family's 
monthly food bill and telephone bill.  He also indicated that 
he spent $25 monthly on "personals" and $50 monthly on 
gasoline for his mother's automobile, as well as $70 monthly 
for soda, cigarettes, etc.  In this regard, the veteran's 
average monthly expenses appear to be inflated.  His 
allocation of $450 monthly toward the cost of his room and 
board at his mother's home appears excessive in view of the 
conditions described by him at his hearing.  Moreover, the 
$95 monthly that he claims to spend on "personals" and soda 
and cigarettes are expenditures that do not cover life's 
basic necessities.  As such, the evidence of record does not 
indicate that recoupment of the indebtedness would subject 
the appellant to undue economic hardship.  

Of further note is that there is no indication that 
recoupment of the indebtedness would nullify the objective 
for which the improved disability pension program is 
intended.  Since this program currently appears to be 
affording the veteran monetary benefits beyond that needed to 
permit him to provide for life's basic necessities, 
withholding a portion of these benefits would not adversely 
affect the program's primary purpose of offering financial 
assistance to needy veterans and beneficiaries.  On the 
contrary, it appears that the veteran would be unjustly 
enriched if he were permitted to retain the monies that he 
was overpaid.  Finally, the Board notes that there is no 
indication that the veteran either relinquished a valuable 
right or incurred any additional legal obligation by relying 
upon the VA disability pension program.  Nor has he contended 
as much.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  In this regard, the appellant's 
fault, coupled with his failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.  


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $6,122 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

